Citation Nr: 1516219	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing at the time of his August 2010 substantive appeal.  However, in correspondence dated in April 2014, the Veteran indicated that he would not be attending his scheduled Travel Board hearing and expressed his desire for the Board to proceed with adjudication of his claim.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2014). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that additional VA treatment records have been associated with the record without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims are being remanded, the AOJ will have the opportunity to review these records in the first instance.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he developed left knee and right foot disabilities as a result of walking in very bad conditions in Vietnam while in service.  The records shows he is diagnosed with degenerative joint disease in the left knee (see May 2011 VA operative report) and hallux limitus of the right foot with plantar plate dislocation syndrome in the ankle and dislocated right 2nd MPJ (metatarsophalangeal joint) secondary to arthritis changes in right 1st MPJ (see May 2009 VA treatment reports).  As noted above, he has confirmed combat service.  Affording the Veteran the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b), the Board finds that an examinations to secure a medical opinion is warranted.

As for his claim for OSA, the Veteran claimed that his OSA may be secondary to his PTSD.  The evidence shows a diagnosis of OSA, and that the Veteran has confirmed service in Vietnam.  He is service-connected for PTSD.  A September 2009 VA medical opinion and September 2011 addendum were obtained in which the examiner stated that the Veteran's OSA was more likely than not to be not related to his PTSD because the examiner knew of no scientific evidence to suggest that PTSD leads to the development of sleep apnea.  However, an opinion regarding aggravation is necessary in order to adequately address the Veteran's service connection claim.  Accordingly, the Board finds that a remand is warranted in order to obtain an addendum opinion from the September 2009 VA examiner regarding the issue of aggravation of the claimed OSA. 

In addition, VA treatment records dated through August 2014 from the Philadelphia VA Medical Center are of record.  Updated records of VA treatment that the Veteran has received for his claimed disabilities, are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following actions:


1.  Obtain treatment records from the Philadelphia VAMC dated since August 2014.

2.  Then, arrange for an appropriate examination to determine the nature, extent, and etiology of his left knee and right foot disabilities.  The claims files must be made available to the examiner for review in connection with the examination(s).  Any medical indicated tests, such as x-rays, should be accomplished.  After reviewing the entire claims file and examining the Veteran, the examiner(s) should respond to the following:

(a)  Is it at least as likely as not (50% or higher probability) that any current left knee disability (to include degenerative joint disease) had its onset in service or is causally related to the Veteran's service?

(b)  Is it at least as likely as not (50% or higher probability) that any current right foot disability (to include arthritic changes) had its onset in service or is casually related to the Veteran's service?

A detailed rationale for all opinions expressed should be provided.

3.  Return the claims file to the physician who performed the September 2009 VA examination, or a suitable substitute, for a supplemental opinion regarding service connection for sleep apnea.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  After a review of the entire claims file, the examiner should provide an opinion regarding the following:

Is it at least as likely as not that obstructive sleep apnea is aggravated (permanently worsened) by the Veteran's service-connected PTSD?  

If it is the examiner's opinion that there is aggravation, identify, to the extent possible, the baseline level of severity of the obstructive sleep apnea prior to the onset of aggravation.

The VA examiner should provide a rationale for the opinion.  

4.  After completing any additional notification and/or development action deemed warranted by the record, readjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


